Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BS-489

IN RE: LINDA K. HANTEN,
                  Respondent.                       Board Docket No. 16-BD-079
Bar Registration No. 384687                         DDN: 294-14

BEFORE: Beckwith and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                            (FILED – October 26, 2017)

       On consideration of the affidavit of Linda K. Hanten, wherein she consents to
disbarment from the bar of the District of Columbia pursuant to § 12 of Rule XI of
the Rules of the District of Columbia Court of Appeals Governing the Bar of the
District of Columbia, which affidavit has been filed with the Clerk of this court, and
the report and recommendation of the Board on Professional Responsibility, it is this
26th day of October 2017,

       ORDERED that the said Linda K. Hanten is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files her affidavit pursuant to D.C.
Bar Rule XI, § 14 (g).

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to the respondent, thereby giving
her notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights
and responsibilities of disbarred attorneys and the effect of failure to comply
therewith.

                                  PER CURIAM